Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Applicant’s traverse arguments:
The Applicant elected, Species 7 – Figs. 12-15B, with traverse.  The Applicant asserted the following for traverse reason:

    PNG
    media_image1.png
    373
    879
    media_image1.png
    Greyscale

RE the argument relates to US11336139 (herein ‘The Ref Patent’), the prosecution of the application that was matured into The Ref Patent is closed!  Thus, what was done is done; nonetheless, the application of The Ref Patent wasn’t restricted might being an overlook by the Examiner.  It might probably to be restricted because it contains all the drawings of all three priority applications, i.e. all three inventions, being compacted into the U.S patent application of The Ref Patent. So is the present application!  The present application shares the same set of drawings of the all three priority applications, i.e. all three inventions, being included into this present US patent application.  Clearly, the three inventions comprises at least three species, if not many more than three Species!  The question is if all the Species are closely related without being mutually exclusive, then why three different priority applications being filed at different dates? 
As for the argument that the Species are not mutually exclusive, this is not correct.  In various embodiments the thermally conductive layer having not only different trace configurations, which are alleged not mutually exclusive, but the traces being interconnected to form voltage sensor(s) or the traces require thermal coupler(s); these are mutually exclusively in certain Species.  Hence, the traverse arguments are not persuasive.  Accordingly, the Restriction/Election is hereby made FINAL.

The Applicant’s indication of claims that relate to the elected Species 7 – Figs. 12-15B:
The Applicant elected Species 7 – Figs. 12-15B – and indicated that claims 1-24 are covered by the Species 7 – Figs. 12-15B.  This is not correct because claims 20-24 relates to thermal conductive layers having trace configurations that require continuous external and/or internal thermal couplers that are not featured in the elected Species 7 of Figs. 12-15B.
Thus, clearly claims 20-24 are not related to the elected Species 7 of Figs. 12-15B, as indicated by the Application’s election. 
In other words, in fact none of all of the drawings show any so-called “continuous thermal coupler”.  Not only the drawings, but also the written spec does not provide any detailed description about so-called “continuous thermal coupler”.  The spec, para [0159]-[0132], merely mentioned the external and internal continuous thermal couplers, without providing any detailed features and operational characteristics thereof.  In fact, in the spec, the para [0139]-[0171] are merely a duplication of claims 2-33, as if to ensure the claimed limitations are mentioned in the spec, that is all, without any additional detailed description as it should in the written spec.
Therefore, because of the following: (1) the written specification (herein ‘spec’) does not clearly state that external and/or internal thermal couplers are components/parts in the embodiment of Figs. 12-15B; and (2) none of Figs. 12-15B, show any continuous external and/or internal thermal couplers; clearly claims 20-24 are not related to the elected Species 7 of Figs. 12-15B, as indicated by the Application’s election. 
Accordingly, the Application’s election of Species 7 of Figs. 12-15B that relates to claims 1-19 is hereby acknowledge.  Claims 1-19 are pending and have been considered on the merit herein.  The non-elected claims 20-33 have been withdrawn, but would be reinstated if/when the generic independent claim being allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al (US 20180212489, herein ‘Schuler’) in view of Shaw (US 20170098982, herein ‘Shaw’), Nagashima (JP 09-260796, herein ‘Nagashima’) and Li et al (CN 105896790 – submitted in the IDS, herein ‘Li’).
RE claim 1, Schuler discloses an axial field rotary energy device, comprising: rotors having an axis of rotation, and each rotor [110, 133, 233] comprises a magnet [130, 237]; and a stator assembly [41] located axially between the rotors, the stator assembly comprises a plurality of printed circuit board (PCB) panels [45, 145, 245], each PCB panel comprises a plurality of layers [47, 147 ], each layer comprises a plurality of coils.


    PNG
    media_image2.png
    762
    893
    media_image2.png
    Greyscale



Schuler substantially discloses an axial field rotary energy device, except for the following:
(A) At least one outer portion of the stator assembly comprises an external thermally conductive layer that extends from an inner diameter portion to an outer diameter portion of the stator assembly; and, the dependent claims;
(B)  Each PCB panel comprises discrete PCB radial segments that are mechanically and electrically coupled together to form the respective PCB panels, as in claim1.
RE the limitations listed in item (A) herein, Shaw teaches a PCB stator assembly comprising an external thermally conductive layer, i.e. conductive elements [111, 121 and 131] may be thermal mitigation structure and can be used at the outer annulus of a PCB structure (see [0020], [0022], [0028], [0029], [0030]).  In other words, because Shaw teaches the PCB’s externally located electrically conductive layers [111, 121 and 131] are thermally conductive structure, the layers are generally read as the claimed external thermally conductive layers. 

    PNG
    media_image3.png
    454
    879
    media_image3.png
    Greyscale

RE claims 2/1, Shaw teaches a PCB stator assembly, wherein both major outer sides of the stator assembly comprise respective external thermally conductive layers [111a-111b, 121a-121b, 161a, 161b] that are thermally coupled to each other (at termination structure 115).
RE claim 3/2, Shaw teaches a PCB stator assembly, wherein the external thermally conductive layers are thermally coupled with a plurality of vias [125].
RE claim 5/3, Shaw teaches a PCB stator assembly, wherein the vias are located adjacent the inner and outer diameter portions (see fig. 4, [0037], [0039]).
RE claims 6/1, 13/10, Shaw teaches a PCB stator assembly further comprising heat sinks [620] (see [0042], [0047], [0049]) comprising thermally conductive material coupled adjacent at least one of the inner and outer diameter portions.
Also, Nagashima teaches a teaches a PCB stator assembly further comprising heat sink [50] comprising thermally conductive material and having fingers (see Fig. 4), wherein the heat sink coupled to the thermally conductive layer [30] of the PCB.

    PNG
    media_image4.png
    253
    535
    media_image4.png
    Greyscale

Thus, by applying the Shaw or the Nagashima important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by configuring the prior art stator assembly with the PCB such that at least one outer portion of the stator assembly comprises an external thermally conductive layer that extends from an inner diameter portion to an outer diameter portion of the stator assembly and providing the stator PCB panel with heat sink having fingers being oriented at least two different angles, as claimed.  Doing so would provide the device’s stator assembly with effective heat dissipation/removal.
RE claims 10/1-12/11, 17/1, Shaw teaches a PCB stator assembly, wherein both major outer sides of the stator assembly comprise respective external thermally conductive layers [111a-111b, 121a-121b, 161a, 161b] that are thermally coupled to each other (at termination structure 115), wherein the external thermally conductive layers are thermally coupled with a plurality of vias [125] and the vias are located adjacent the inner and outer diameter portions (see fig. 4, [0037], [0039]), except for the an internal thermally conductive layer located inside the stator assembly, wherein the internal thermally conductive layer is thermally coupled to the external thermally conductive layer with vias, as in claims 10/1-11/10 and 17/1.  
Nagashima teaches the PCB stator assembly comprising both the thermally conductive layers [30] and the internal thermally conductive layer [11a, 11b, 11c and 13], wherein the thermally conductive layer [13] is thermally coupled to the external thermally conductive layer [30] by pin [41] that has function equivalent to that of the vias in the Shaw device.  The Nagashima PCB having the thermally conductive layer [13] is a GND (ground) layer electrically connected to both sides of the board through the through pin [41] in hole [14].  It is well-known that electrically conductive material has both electrically and thermally conductive properties.  

    PNG
    media_image5.png
    291
    670
    media_image5.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by configuring the prior art stator’s PCBs such that the an internal thermally conductive layer located inside the stator assembly, wherein the internal thermally conductive layer is thermally coupled to the external thermally conductive layer with vias.  Doing so would enhance heat dissipation for the laminated multi-layered PCBs.
RE claims 18/17 and 19/17, Nagashima teaches the PCB stator assembly comprising an  internal thermally conductive layers [11a, 11b, 11c and 13], it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by re-arranging the internal thermally conductive layers to be evenly or unevenly spaced apart from each other because such re-arrangement would be a matter of obvious engineering design choices and require only ordinary skills in the art.
RE claim 4/2, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by providing, at least one surface of each external thermally conductive layer, a treatment to increase emissivity thereof.  Doing so would enhance efficiency of the PCB panels of the stator; also, providing a treatment to increase emissivity is an obvious engineering design choice based on various factors for non-limited examples such as material, surface-finish of the external thermally conductive layer.
RE claim 7/6, 8/6, 9/8, 14/13, 15/14, and 16/15, Shaw or Nagashima does not provide detailed structural description of the heat sink with features of the heat sink’s fingers; however, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by configuring the heat sink comprising discrete heat sink segments or configuring the heat sink’ fingers extending from the heat sink’s plane and wherein some of the fingers are oriented at a first angle and other ones of the fingers are oriented at a second angle that differs from the first angle.  Doing so would enhance the efficiency of the heat sink; also, heat sink with plural discrete heat sink segments (i.e. heat fins or as claimed “fingers”, or also known as cooling fins) is well-known in the art; thus, changing size/shape, e.g. being shaped angularly at different angles, would be an obvious engineering design choices that require only ordinary skills in the art.
RE the limitations listed in item (B) herein, Li teaches an axial field rotary energy device comprises a stator that includes laminated multi-layered PCBs, each of the PCBs is discretely divided into plural radial segments (figs. 2-3 show each PCB is divided into 4 segments) that are mechanically and electrically coupled together to form the respective PCB panels (see the Applicant’s provide English Abstract thereof and Figs. 1-3.  

    PNG
    media_image6.png
    423
    933
    media_image6.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Schuler, in view of Shaw, prior art device by configuring each of the PCBs to be modular PCB having discretely divided plural radial segments that are mechanically and electrically coupled together to form the respective PCB panels.  Doing so would reduce production cost, improve power density of the device, as taught by Li (see Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US 11336139 (herein US’139) in view of Nagashima and Li.
The US’139 patented device is substantially the same as the present claimed device, except for the following:
(A) the heat sink fingers are oriented at a first angle and other ones of the fingers are oriented at a second angle that differs from the first angle;
(B) each PCB panel comprises discrete, PCB radial segments that are mechanically and electrically coupled together to form the respective PCB panels.
RE the limitations listed in item (A), Nagashima teaches a teaches a PCB stator assembly further comprising heat sink [50] comprising thermally conductive material and having fingers (Fig. 4), wherein the heat sink coupled to the thermally conductive layer [30] of the PCB.

    PNG
    media_image4.png
    253
    535
    media_image4.png
    Greyscale

Thus, by applying the Nagashima important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by configuring the prior art stator assembly with the PCB having heat sink that configured with fingers being oriented at least two different angles.  Doing so would provide the device’s stator assembly with effective heat dissipation/removal.
RE the limitations listed in item (B) herein, Li teaches an axial field rotary energy device comprises a stator that includes laminated multi-layered PCBs, each of the PCBs is discretely divided into plural radial segments (figs. 2-3 show each PCB is divided into 4 discrete segments) that are mechanically and electrically coupled together to form the respective PCB panels (see the Applicant’s provide English Abstract thereof and Figs. 1-3.  

    PNG
    media_image6.png
    423
    933
    media_image6.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the patented device by configuring each of the PCBs to be modular PCB having discretely divided plural radial segments that are mechanically and electrically coupled together to form the respective PCB panels.  Doing so would reduce production cost, improve power density of the device, as taught by Li (see Abstract).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834